In the

United States Court of Appeals
              For the Seventh Circuit

Nos. 12-3588 & 12-3906

JACQUELINE JOHNSON,
                                                 Plaintiff-Appellant,
                                 v.

C HICAGO B OARD OF E DUCATION,
                                                Defendant-Appellee.


           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 12 C 3670—Matthew F. Kennelly, Judge.



      S UBMITTED M AY 30, 2013—D ECIDED JUNE 10, 2013




   Before E ASTERBROOK, Chief Judge, and F LAUM and
S YKES, Circuit Judges.
  P ER C URIAM. Jacqueline Johnson filed this employment-
discrimination suit against her former employer,
Chicago’s school system. The district court granted her
motion to appear in forma pauperis and set a status
hearing for October 18, 2012. The order setting the date
warned Johnson that failure to appear could result in
the suit’s immediate dismissal. Johnson did not appear,
2                                    Nos. 12-3588 & 12-3906

and the district judge dismissed the suit forthwith for
lack of prosecution. Johnson immediately filed a motion
to reinstate, contending that she had not been noti-
fied of the October 18 hearing. The judge denied this
motion, observing that Johnson had agreed to receive
electronic notice of orders and decisions, and that the
court had provided the same kind of notice about
the order dismissing the suit, an order Johnson admits
receiving.
  On appeal, Johnson renews her contention that she
did not receive notice. Yet the district court’s contrary
finding is not clearly erroneous.
   An order dismissing a suit as a sanction for not coop-
erating in its prosecution is reviewed for abuse of dis-
cretion. See, e.g., National Hockey League v. Metropolitan
Hockey Club, Inc., 427 U.S. 639 (1976). But legal issues
receive an independent appellate decision, and we
think that the district judge erred by dismissing the suit
for a litigant’s single misstep, without considering the
possibility of alternative sanctions. (The order entered
in this case reads, in full: “Status hearing held. Plaintiff
fails to appear. Case is dismissed for want of prosecu-
tion.”) We have held repeatedly that sanctions should
fit the misconduct, and in particular that dismissal is
not the appropriate response to a litigant’s errors (or
even misconduct) that do not appear to be serious or
repeated. See, e.g., Ball v. Chicago, 2 F.3d 752 (7th Cir.
1993); Kruger v. Apfel, 214 F.3d 784, 787 (7th Cir. 2000);
Bolt v. Loy, 227 F.3d 854, 856–57 (7th Cir. 2000); FM In-
dustries, Inc. v. Citicorp Credit Services, Inc., 614 F.3d 335
Nos. 12-3588 & 12-3906                                    3

(7th Cir. 2010); Kasalo v. Harris & Harris, Ltd., 656 F.3d
557, 561 (7th Cir. 2011). The district judge did not
explain why a single missed conference produced an
immediate dismissal.
  The judge may have understood Ball and its successors
as holding no more than that a warning must precede
a dismissal for want of prosecution. The judge gave
such a warning. But Ball and our later decisions hold
more than that. They stand for the proposition that the
punishment must fit the crime. See, e.g., FM Industries,
614 F.3d at 338–39. A conclusion that dismissal is
necessary because other remedies have failed (or are
bound to fail) receives deferential appellate review. But
a district court that dismisses a suit immediately after
the first problem, without exploring other options or
saying why they would not be fruitful, commits a
legal error. This suit must be reinstated.
                                    R EVERSED AND R EMANDED




                          6-10-13